United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-60729
                          Summary Calendar



DESMOND EARL PHILLIPS,

                                    Plaintiff-Appellant,

versus

F.D. EAST, Etc; ET AL.,

                                    Defendants,

BUDDY ROY, Jail Administrator;
GERALD CLEMONS, Deputy Jailer; ROY WHITE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 3:99-CV-171-D
                       --------------------

Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges

PER CURIAM:*

     Desmond Earl Phillips, Mississippi inmate # 35002,

proceeding pro se and in forma pauperis (“IFP”), appeals the

district court’s grant of judgment as a matter of law pursuant to

FED. R. CIV. P. 50 in favor of the defendants, setting aside the

jury’s verdict on his 42 U.S.C. § 1983 claims.    Phillips was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60729
                                  -2-

confined in administrative segregation in the Lafayette County

Detention Center from the evening of November 9, 1999, until the

morning of November 12, 1999, after he was found to be in

possession of contraband.    Phillips was suffering from an upper

respiratory tract infection.    He was clothed in the prison-issued

pants, short-sleeved shirt, pullover jail top, and shower shoes.

Phillips produced evidence that he was denied a mattress, a

blanket, and toilet paper.

     The defendants moved for judgment as a matter of law at the

close of the evidence.   The district court denied the motion.

The jury rendered a verdict awarding Phillips $500 in

compensatory damages and $1,500 in punitive damages against each

of the three appellants.

     The defendants filed a timely post-verdict motion for

judgment as a matter of law pursuant to FED. R. CIV. P. 50 (b).

The district court granted the motion, explaining that Phillips

did not prove that the conditions of confinement resulted in a

serious deprivation of his basic human needs.

     Phillips contends without merit that the district court had

no evidentiary basis upon which to grant judgment as a matter of

law because the defendants did not present additional evidence

after the district court denied the initial motion.   See e.g. PPM

America, Inc. v. Marriot Corp., 874 F. Supp. 289 (D.C. Md. 1995).

     Phillips also asserts that the district court lacked

jurisdiction to enter a superseding order that granted the
                             No. 02-60729
                                  -3-

defendants’ motion for judgment as a matter of law.      The district

court retained jurisdiction to “take action in aid of the

appeal.”    Winchester v. U.S. Attorney, 68 F.3d 947, 949 (5th Cir.

1995).    Thus, the superseding order was proper.

       In addition, Phillips contends that the jury was instructed

in accordance with the law, and the evidence supported the

verdict.    He argues that the district court erred by setting

aside the jury’s verdict.

       We review de novo the grant of a judgment as a matter of

law.    Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1042

(5th Cir. 1998).    We consider evidentiary matters drawing “all

reasonable inferences in the light most favorable to the non-

moving party.”     Hidden Oaks Ltd., 138 F.3d at 1042.

Judgment as a matter of law is granted properly when “`a party

has been fully heard on an issue and there is no legally

sufficient evidentiary basis for a reasonable jury to find for

that party on that issue.’”     Reeves v. Sanderson Plumbing Prod.,

530 U.S. 133, 149 (2000).

       “The Eighth Amendment’s prohibition against cruel and

unusual punishment requires prison officials to provide ‘humane

conditions of confinement,’ ensuring that ‘inmates receive

adequate food, clothing, shelter, and medical care.’”      Palmer v.

Johnson, 193 F.3d 346, 351-52 (5th Cir. 1999).      To establish an

Eighth Amendment violation, a prisoner must demonstrate that the

deprivation was “objectively, sufficiently serious”; that is,
                           No. 02-60729
                                -4-

“the prison official’s act or omission must result in the denial

of the minimal civilized measure of life’s necessities.”      Id. at

352 (internal quotations and citations omitted).   In addition,

the prison official must have acted with “deliberate indifference

to inmate health or safety.”   Id. (internal quotations and

citations omitted).

     The denial for two and one-half days of a mattress, a

blanket, and toilet paper, without more, to an inmate with a cold

confined indoors does not constitute a deprivation of the minimal

civilized measures of life's necessities.    Cf. Palmer, 193 F.3d

at 352; Novak v. Beto, 453 F.2d 661, 665-66 (5th Cir. 1971).

Although the conditions of Phillips’ confinement were

uncomfortable and even harsh, the conditions did not violate the

Eighth Amendment’s prohibition against cruel and unusual

punishment.   Palmer, 193 F.3d at 351-52.   The denial of a blanket

and a mattress was pursuant to a prison regulation denying

bedding to inmates in isolation in order to prevent the higher

risk of inmate suicide, a legitimate penological interest.     Even

prison regulations that infringe a prisoners constitutional

rights are upheld if they are reasonably related to a legitimate

penological interest.   Turner v. Safley, 482 U.S. 78, 89, 107 S.

Ct. 2254, 2261 (1987); Talib v. Gilley, 138 F.3d 211 (5th Cir.

1998).   Accordingly, the district court’s order granting judgment

as a matter of law is AFFIRMED.